Case 4:20-cv-11491-TSH Document 1-11 Filed 08/07/20 Page 1 of 3




               EXHIBIT J
                            Case 4:20-cv-11491-TSH Document 1-11 Filed 08/07/20 Page 2 of 3
                                                                                                                           OGLETREE, DEAKINS, NASH,
                                                                                                                           SMOAK & STEWART, P.C.
                                                                                                                           Attorneys at Law
                                                                                                                           599 Lexington Ave, Fl 17
                                                                                                                           New York, New York 10022
                                                                                                                           Telephone: 212-492-2500
                                                                                                                           Facsimile: 212-492-2501
                                                                                                                           www.ogletree.com



             Patrick M. Collins
             212-492-2504
             Patrick.Collins@ogletree.com

                                                                                  July 14, 2020

             VIA EMAIL

             Stephen J. Finnigan
             Sub-District Director
             United Steelworkers, District 4
             100 Medway Road, Suite 403
             Milford, MA 01757
             sfinnigan@usw.org

                        Re:         National Grid
                                    (A. Colleran and H. Barnard pension benefits)

             Dear Mr. Finnigan:

                    We write in response to your letter dated June 15, 2020 to Maria Marotta, Director, NE
             Employee & Labor Relations for National Grid (the Company), which was sent on behalf of United
             Steelworkers Local 12003 (the USW) and/or an entity described as the “USW Pension Committee.”

                     In your letter, you propose to arbitrate a question as to whether retirees Andrew Colleran and
             Harry Barnard “were properly paid their pension benefits” under the Boston Gas Company Union
             Employees’ Pension Plan (the “Pension Plan”). Their disputes concern a rule established by the Plan
             Administrator that an individual must contact the Pension Connect Center at least 45 days in advance
             of his planned retirement date. Such disputes, however, are not arbitrable.

                     Your letter cites section 12.025 of the Pension Plan, which provides for arbitration of unsettled
             matters in dispute among members of the Joint Pension Committee (JPC). The JPC is formed under
             Section 12.02 of the Pension Plan, in addition to the Plan Administrator, “to determine questions of
             eligibility under the Plan.” There is no “question of eligibility” concerning Mr. Colleran or Mr.
             Barnard. Each has been determined eligible for and is receiving benefits under the Pension Plan.
             Because there is no question of eligibility, there is dispute that would be arbitrable under section
             12.025.

                     As stated in my letters to you dated February 10, 2020, there is an avenue available for Messrs.
             Colleran and Barnard to pursue their claims regarding the effective dates of their respective Annuity
             Starting Dates. The Plan Administrator has established a Claims Review Procedure to enable a
             Participant to make a claim for benefits that have been otherwise refused. The Claims Review

Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada) ▪ Morristown
Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
          Case 4:20-cv-11491-TSH Document 1-11 Filed 08/07/20 Page 3 of 3
Stephen J. Finnigan
Re: National Grid (A. Colleran & H. Barnard)
July 14, 2020
Page 2


Procedure is set forth in the Summary Plan Description (SPD). The Claims Review Procedure is the
exclusive means by which a Participant must make a claim for benefits under the Pension Plan, subject
to his right to bring a civil action under Section 502(a) of ERISA. Mr. Colleran and/or Mr. Barnard
each may seek review of his claim under the Claims Review Procedure.

        This letter is sent without prejudice to or any limitation upon any of the Company’s rights in
regard to this matter.

                                            Very truly yours,

                                            s/ Patrick M. Collins

                                            Patrick M. Collins



PMC:npa

                                                                                             43337706.1
